Proceeding pursuant to CPLR article 78 to review a determination of the respondent Raymond P Martinez, the Commissioner of the New York State Department of Motor Vehicles, dated January 14, 2002, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
It is well settled that judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179 [1978]). Here, the police officer who issued the summonses testified regarding her training and the weighing site. In addition, the administrative record contained documents indicating that the scales used in weighing the vehi*636cle were accurate four months before and two months after the petitioner was charged with the violations. This evidence provided a sufficient basis for the determination of the Administrative Law Judge (see Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]; Matter of R & D Equip. Leasing Co. v Adduci, 220 AD2d 900, 901 [1995]; People v Vinciguerra, 24 Misc 2d 63, 64 [1960]).
Moreover, the seizure of the petitioner’s truck, which occurred at a weigh station, and pursuant to a nondiscriminatory pattern of selection by the officer weighing the vehicles, was constitutional (see People v Scott, 63 NY2d 518, 524-527 [1984]; People v Ingle, 36 NY2d 413 [1975]; cf. Matter of Muhammad F., 94 NY2d 136, 142-144 [1999], cert denied 531 US 1044 [2000]).
The petitioner’s remaining contention is without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.